OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The People did not violate defendant’s right to a speedy trial pursuant to CPL 30.30 by failing to request his presence in New York from federal custody in Ohio until his prosecution there was completed and he began serving his sentence. The People had no statutory authority to request defendant’s presence until such time (see CPL 580.20, art IV [a]) and, therefore, should not be penalized for the period of time that defendant was unavailable for trial in New York (see People v Vrlaku, 73 NY2d 800, 802 [1988]).
Defendant’s claim that the evidence was legally insufficient to support the verdict is unpreserved, and his ineffective assistance of counsel claim is without merit.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed in a memorandum.